DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed May 4, 2022.  Applicant’s amendment amended claim 1.  Currently Claims 1-20 are pending.  Claims 1, 8 and 13 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 102/103(a) rejection(s) of claims 1-20 in the previous office action are maintained.


Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated categories of abstract ideas (e.g. not associated with a commercial interaction; Remarks:  Last Two Paragraphs, Page 7; Paragraph 1, Page 8); and the claims integrate the abstract idea into a practical application (e.g. relocating crewless vehicles; transform the generic computer into a specialized computer/machine; Remarks:  Paragraphs 2-3, Page 8).  Further Applicant argues that the prior art of record (Goldman, Laury) do not disclose a candidate crewless vehicle and a candidate transport to relocate the crewless vehicle (Remarks:  Paragraph 1, Page 10; Last Paragraph, Page 11).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated categories of abstract ideas (e.g. not associated with a commercial interaction), the examiner respectfully disagrees.
The claims are directed to the abstract idea of planning location of vehicles for the purposes of determining where to locate vehicles to close an ‘availability gap’ (e.g. to meet a demand/need for the vehicle at a location; more taxis needed outside of a stadium after a sporting event).  This is clearly a business planning problem in which a business is attempting to determine where to position (locate, relocate, distribute, etc.) vehicles in order to meet a need (availability gap, demand).  Determining and ‘executing’ a business plan as to where to locate/relocate one or more vehicles is directed to organizing human activity and is a well-known, common and routine business practice. According the claims are directed to an abstract idea without significantly more and is therefore not patent eligible under 35 U.S.C. 101.


In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
While the claimed method of generating and ‘executing’ a vehicle relocation plan (i.e. determining where to locate/relocate one or more vehicle) is directed to organizing human activity and is a well-known, common and routine business practice (see at least the prior art Non-Patent Literature cited in the Non-Final office action mailed February 22, 2022:  Hek et al., Decision Support System for Vehicle Relocation Operations in Carsharing Systems; Wallar et al., Vehicle Rebalancing for Mobility On-Demand Systems with Ride-Sharing; Wiekl et al., Relocation Strategies and Algorithms for Free Flowing Car Sharing Systems), the claims do not integrate the abstract idea into a practical application as argued.
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, computer program product (memory storing instructions), system (processor and computer storage device).  These generic computer hardware merely performs generic computer functions of receiving, and processing data and represent a purely conventional implementation of applicant’s vehicle location/relocation planning in the general field of business planning/management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in the independent beyond the abstract idea is a processor, computer program product (memory storing instructions), system (processor and computer storage device) i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., physically moving (altering the location) of crewless vehicles; Remarks:  Paragraph 2, Page 8 – nothing in the claims positively recites that any of the vehicles’ locations are altered and/or transported by the transports – assuming the transports are not human) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s argument that the prior art of record, specifically Goldman and/or Laury, fails to teach or suggest a candidate crewless vehicle and/or a transport for relocating crewless vehicles, the examiner respectfully disagrees.
Initially it is noted that Applicant’s disclosure does not provide a specific and/or limiting definition for the phrases candidate crewless vehicle (CV) and/or a candidate transport.  These phrases have been given their broadest reasonable interpretation in light of Applicant’s specification and knowledge of one skilled in the art.  Specifically, candidate crewless vehicle has been interpreted to include any or all vehicles (car, truck, boat, bike, auto, plane, drone, airplane, helicopter, cart, taxi, train, etc.) within a fleet of vehicles considered during a business planning/deployment operation, any vehicle subject to movement/location planning, one or more vehicles which may or may not be required, necessary, and/or be impacted by relocation/distribution/location planning or strategies or assignment OR any vehicle capable of being moved, distributed, staged, positioned, located or the like in anticipation of an assignment, demand or other business need/want OR any vehicle being made available for demand at a particular location (e.g. activated by an assignment, made available/ready for assignment at a location for a demand).  Similarly the phrase candidate transport has been interpreted to include any or all means, mechanisms, methods or modes for moving, transporting, shipping, driving, carrying, directing or otherwise causing the positioning/locating a vehicle including but not strictly limited to drivers, operator, personnel, self-propulsion (under own power), autonomous/semi-autonomous vehicle, tractor-trailer, or the like.
In light of this interpretation Goldman clearly discloses a system and method comprising:  identifying a candidate CV to relocate to close a CV demand availability gap (Paragraphs 28-31, 35, 96-101); and identifying a candidate transport to relocate the CV to close the CV demand availability gap (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115).

Examiner suggest applicant amend the claims include the optimization last mile goods delivery through the optimized relocation of crewless vehicles for last mile delivery of goods wherein a fleet of crewless vehicles are physically relocated, by tractor-trailers (transports), to one or more delivery hubs/base locations based on a determined local crewless vehicle shortage/unbalance determined based on a plurality of good delivery tasks (last mile deliveries, planned demand) in order to distinguish the invention over the prior art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 13, the claims are directed to the abstract idea of planning for the relocation of vehicles (crewless). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, relocation planning (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to planning the relocation (location) for vehicles, wherein location/relocation planning of vehicles in order to meet vehicle demand (i.e. close an availability gap) is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “identifying”, “identifying”, “generating”, “optimizing” and “generating” recite functions of the relocation planning are also directed to an abstract idea.  The intended purpose of independent claims 1, 8, and 13 appears to be to generate a plan for positioning (relocation/rebalancing) of crewless vehicles (see at least the prior art Non-Patent Literature cited in the Non-Final office action mailed February 22, 2022: Hek et al., Decision Support System for Vehicle Relocation Operations in Carsharing Systems; Wallar et al., Vehicle Rebalancing for Mobility On-Demand Systems with Ride-Sharing; Wiekl et al., Relocation Strategies and Algorithms for Free Flowing Car Sharing Systems).  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the additional limitations of generic computer elements: processor, computer program product (memory storing instructions), system (processor and computer storage device).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, computer program product (memory storing instructions), system (processor and computer storage device).  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's relocation planning in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," "a memory," and "instructions," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of identifying candidate CV to relocate, identifying candidate transport to locate the CV, generate a plurality of candidate CV relocation plans, optimize an overall relocation plan, and execute all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, computer program product (memory storing instructions), system (processor and computer storage device) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving a CV demand is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic processor, memory and system are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-12 and 14-20, the claims are directed to the abstract idea of relocation planning and merely further limit the abstract idea claimed in independent claims 1, 8 and 13.  
Claims 2, 9 and 14 further limit the abstract idea by considering at least one availability factor: a number of CV required or CV capabilities or times/locations of CV required (a more detailed abstract idea remains an abstract idea. Claims 3, 10 and 15 further limit the abstract idea by limiting the CV plan to include one or moving under its own power or boarding a transporter transporting CV to drop off location or CV moving to drop off location under its own power (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 16 further limit the abstract idea by generating CV plan according to fuel and maximum range (a more detailed abstract idea remains an abstract idea).  Claims 5, 12 and 17 further limits the abstract idea by taking into account refueling of the CV in transport (a more detailed abstract idea remains an abstract idea).  Claims 6, 13 and 18 further limit the abstract idea by optimizing the CV plan using at least one of minimizing unused CV or minimizing overall relocation costs or minimizing delays or minimizing a number of CV to relocation or minimizing the demand/availability gap (a more detailed abstract idea remains an abstract idea).  Claims 7, 14 and 19 further limit the abstract idea by optimizing the CV plan considering at least one factor: satisfying demand requirements or CV completing a number of tasks before being relocated or planning timing and routes of transports or planned timing/routes of CV or CV fuel level and maximum range or CV refueling station availability or CV regulatory restrictions (a more detailed abstract idea remains an abstract idea).  Claim 20 further limits the abstract idea further comprising at least one module for real-time CV/transport data or storing operational plans or identifying candidate CV or identifying candidate transport OR computing relocation costs or assigning a routing strategy (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman et al. U.S. Patent Publication No. 20190354114 (Goldman ‘114, herein after).

Regarding Claims 1, 8, 13 and 20, Goldman ‘114 discloses a system (Figure 1) and method for distributing crewless vehicles (CV), comprising:
Receiving a CV demand availability gap (imbalance, difference, variance, deviation, etc.; Paragraphs 19, 27, 29, 31), via a module/by one or more processors;
Identifying a candidate CV to relocate to close (meet, supply, etc.) the CV demand availability gap (Paragraphs 28-31, 35, 96-101), via a module/by one or more processors;
Identifying a candidate transport to relocate the CV to close the CV demand availability gap (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115), via a module/by one or more processors;
Generating a plurality of ‘candidate’ CV relocation plans (options, solutions, assignments, allocations, distributions, instructions, strategies, etc.; Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Optimizing an overall CV relocation plan comprising a candidate relocation plan (Paragraphs 61, 62, 96, 97, 101), via a module/by one or more processors;
Executing the overall CV relocation plan (relocate/move/re-positioning CV; Paragraphs 37, 40, 61, 121), via a module/by one or more processors.
Goldman et al. further discloses that the system and method further comprises at least one (i.e. selected from the group of) module for real-time CV/transport data OR storing operational plans OR identifying candidate CV OR identifying candidate transport (moves under own power; Paragraphs 28-31, 35, 96-101; subset of a fleet, Paragraphs 35, 29, 111, 115) OR computing relocation costs (Paragraphs 61, 101) OR assigning a routing strategy (Paragraphs 37, 56, 61).

Regarding Claims 2, 9 and 14, Goldman ‘114 discloses a system and method wherein the CV demand availability gap considers factors selected from the group consisting of (i.e. at least ONE of): a number of CV required (Paragraphs 19, 26-28, 91-94) OR CV capabilities required (Paragraphs 25, 82, 83,  OR times/locations at which CV required (Paragraphs 19, 26-28, 91-94).

Regarding Claims 3, 10 and 15, Goldman ‘114 discloses a system and method wherein a candidate CV relocation plan includes an element (data) selected from the group consisting of (i.e. at least ONE of):  a CV moving under its own power from a first location to a location of a transport (Paragraphs 36, 37, 40) OR the CV boarding the transport OR transporting the CV to a drop-off location OR the CV moving to drop off location under its own power (Paragraphs 36, 37, 40).

Regarding Claims 6, 13 and 18, Goldman ‘114discloses a system and method wherein the overall CV relocation plan is optimized according to a factor selected from the group consisting of (i.e. at least ONE of): minimizing unused CV OR minimizing overall relocation costs OR minimizing delays OR minimizing a number of CV to relocate OR minimizing the demand availability gap.

Regarding Claims 7, 14 and 19, Goldman ‘114 discloses a system and method wherein optimizing the overall CV relocation plan considers a factor selected from the group consisting of (i.e. at least ONE of): satisfying a number of demand requirements (Paragraphs 19, 26-28, 91-94) OR a CV completing a number of tasks before being relocated OR planning timing/routes of transports OR planned timing/routes of CV OR CV fuel level and maximum range OR CV refueling station availability OR CV regulatory restrictions (Paragraphs 25, 61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. U.S. Patent Publication No. 20190354114  (Goldman ‘114, herein after) in view of Laury et al., U.S. Patent Publication No. 20190228375.

Regarding Claims 4, 11 and 16, while accounting for fuel levels and maximum range of delivery vehicles when planning relocation strategies is old and very well-known Goldman ‘114 does not disclose fuel levels of maximum range as claimed.

Laury et al., from the same field of endeavor of transportation planning, discloses a system and method wherein the CV relocation plan (Paragraphs 18, 20) is generated according to CV fuel level and maximum range (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103).

It would have been obvious to one skilled in the art that the system and method as disclosed by Goldman ‘114 would have benefited from the well-know and conventional practice of accounting for vehicle fuel levels and/or maximum range in view of the disclosure of Laury et al., the resultant system and method providing for optimizing relocation/transportation plans to minimize costs (Laury et al:  Paragraph 34). Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 5, 12 and 17, Goldman ‘114 does not disclose refueling as claimed.

Laury et al., from the same field of endeavor of relocation planning (Paragraphs 18, 20), discloses a system and method wherein the CV relocation plan is generated considering refueling (recharging) the CV in transport (Paragraphs 31, 34, 40, 42, 53, 60, 74, 97, 103
		






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623